Title: From Benjamin Franklin to Jonathan Shipley, 13 September 1775
From: Franklin, Benjamin
To: Shipley, Jonathan



My dear Friend
Philada. Sept. 13. 1775.
I write but seldom to you, because at this time the most innocent Correspondence with me may be suspected, and attended with Inconvenience to yourself. Our united Wishes for a Reconciliation of the two Countries, are not I fear soon to be accomplished; for I hear your Ministry are determin’d to persevere in their mad Measures, and here I find the firmest Determination to resist at all Hazards. The Event may be doubtful, but it is clear to me that if the Contest is only to be ended by our Submission, it will not be a short one. We have given up our Commerce; our last Ships, 34 Sail, left this Port the 9th Instant: And in our Minds we give up our Sea Coast (tho’ Part may be a little disputed) to the barbarous Ravages of your Ships of War; but the internal Country we shall defend. It is a good one and fruitful. It is, with our Liberties, worth defending, and it will itself by its Fertility enable us to defend it. Agriculture is the great Source of Wealth and Plenty. By cutting off our Trade you have thrown us to the Earth, whence like Antaeus we shall rise yearly with fresh Strength and Vigour.
This will be delivered to you by Mr. Jonathan Williams, a Nephew of mine, whom I left in my Lodgings. Any thing you think fit to send me, may be safely trusted to his Care and Discretion. He is a valuable young Man, having, with great Industry and excellent Talents for Business, a very honest and good Heart. If he should stay in London, I beg leave to recommend him to a little of your Notice.

I am here immers’d in so much Business that I have scarce time to eat or sleep. The Winter I promise my self will bring with it some Relaxation. This Bustle is unsuitable to Age. How happy I was in the sweet Retirement of Twyford, where my only Business was a little Scribbling in the Garden Study, and my Pleasure your Conversation, with that of your amiable Family! With sincere and great Esteem and Respect, I am ever, my dear Friend, Your affectionate and most obedient humble Servant
B Franklin
Lord Bp. of St. Asaph


The Perfidy of General Gage in breaking his Capitulation with Boston and detaining their Effects.
The Firing of Broadsides from Men of War into defenceless Towns and Villages fill’d with Women and Children.
The Burning of Charlestown wantonly without the least Reason or Provocation.
The encouraging our Blacks to rise and murder their Masters. But above all,
The Exciting the Savages to fall upon our innocent Outsettlers, Farmers, (who have no Concern in, and from their Situation can scarce have any Knowledge of this Dispute) especially when it is considered that the Indian Manner of making War, is by surprizing Families in the Night, and killing all, without Distinction of Age or Sex!*
These Proceedings of Officers of the Crown, who it is presumed either act by Instruction, or know they shall please by such Conduct, give People here a horrid Idea of the Spirit of your Government.
*What would be thought of it, if the Congress should hire an Italian Bravo to break into the House of one of your Ministers, and murder him in his Bed? All his Friends would open in full Cry against us as Assassins, Murderers and Villains, and the Walls of your Parliament House would resound with their Execrations! Of these two damnable Crimes which is the greatest?

